UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-29819 ALLIQUA, INC. (Exact name of registrant as specified in its charter) Florida 58-2349413 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 850 Third Avenue Suite 1801 New York, New York 10022 (Address of principal executive offices) (Zip Code) (646) 218-1450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of November 21, 2012 was 259,102,434. EXPLANATORY NOTE In connection with the filing of this Quarterly Report on Form 10-Q for the quarter ended September 30, 2012, Alliqua, Inc. (“Alliqua”), is relying on Release No. 68224 issued by the Securities and Exchange Commission (the “SEC”), titled “Order Under Section 17A and Section 36 of the Securities Exchange Act of 1934 Granting Exemptions from Specified Provisions of the Exchange Act and Certain Rules Thereunder,” which provides that filings by registrants unable to meet filing deadlines due to Hurricane Sandy and its aftermath shall be considered timely so long as the filing is made on or before November 21, 2012, and the conditions therein are satisfied.Alliqua’s headquarters and its independent accountants are located in New York, and accordingly, Alliqua was unable to file this report on November 14, 2012 on a timely basis due to disruptions caused by Hurricane Sandy. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 2 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 27 PART II Item 6. Exhibits 28 1 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Inventories Prepaid Expenses Total Current Assets Property and Equipment, net Intangibles, net Goodwill Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Accrued Expenses - Related Party - Total Current Liabilities Long-term Liabilities Deferred Rent Payable Deferred Tax Obligation Total Liabilties Commitments and Contingencies Stockholders' Equity Preferred stock, par value $0.001; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, par value $0.001per share; 500,000,000 shares authorized;240,502,434 shares issued and outstanding at September 30, 2012 and 209,073,863 shares issued and outstanding at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 2 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three and Nine Months Ended September 30, 2012 and 2011 For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenue, net $ Cost of Sales Gross Profit (Loss) Operating Expenses General and Administrative (inclusive of stock based compensation-see Note 8) Research and Product Development Total Operating Expenses Loss from operations ) Other Income (Expense) Interest Expense ) Interest Income 73 Other Income - - Change in Value of Warrant Liability - - Total Other Income (Expense) Income Tax Provision - Net Loss $ ) $ ) $ ) $ ) Basic and Fully Diluted Loss per Share $ ) $ ) $ ) $ ) Weighted-Average Shares Outstanding See notes to condensed consolidated financial statements. 3 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Stockholders' Equity(Unaudited) For the Nine Months Ended September 30, 2012 Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Equity Balance, January 1, 2012 $ $ $ ) $ Issuance of common stock to related party in payment of rent, January 2012 Issuance of common stock for cash, February 2012 Issuance of common stock to related party for services, June 2012 Issuance of common stock to related party, August 2012 Issuance of common stock for cash, August 2012 Issuance of common stock for services, August 2012 Issuance of common stock to related party, September 2012 Issuance of common stock for services, September 2012 Placement Fee ) ) Warrants issued to vendor for services Share based compensation Net loss ) ) Balance, September 30, 2012 $ $ $ ) $ See notes to condensed consolidated financial statements. 4 ALLIQUA, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2012 and 2011 Nine Months Ended September 30, Cash Flows From Operating Activities Net Loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation and Amortization Reserve for Obsolete Inventory Share Based Compensation Stock Issued For Services - Stock Issued For Rent Warrants Issued For Services - Change in Value of Warrant Liability - ) Deferred Rent Changes in Operating Assets and Liabilities: Accounts Receivable ) Inventory ) ) Deposits and Prepaid Expenses ) Accounts Payable and Accrued Expenses Deferred Tax Liability Deferred Revenue - ) Net Cash Used in Operating Activities ) ) Cash flows from Investing Activities Decrease in Restricted Cash - Purchase of Equipment and Parts Not Placed In Service ) Purchase of Property and Equipment ) ) Net Cash Provided (Used) by Investing Activities ) Cash Flows From Financing Activities Net Proceeds From Sale of Common Shares Net Cash Provided by Financing Activities Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents -Beginning of period Cash and Cash Equivalents - End of period $ $ Supplemental Disclosure of Cash Flows Information Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Common stock issued to related party for rent $ $
